DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the SpCas9 mutations: D1135M, S1136Q, G1218K, E1219S, R1335E, and Tl337R (MQKSER) encompassing claims 1-35, the transcriptional activation domain for the heterologous functional domain encompassing claims 1-11 and 25-35, the  nuclear localization sequence for the protein sequence encompassing claims 1-35, induced pluripotent stem cell encompassing claims 29-35, and the living animal for the host encompassing claims 29-35 in the reply filed on 04 February 2021 is acknowledged.
Regarding claim 4, MQKSER was found free of the art.  The search and examination has been extended to the other species in the claim.
The search and examination has been extended to D10 and H840 as recited in claims 5 and 6.   The search and examination has also been extended to 12-24.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 February 2021.
Claims 1-6, 9-35 are current under examination on the merits.

Specification
The substitute specification filed 12/27/2018 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the substitute specification omits pages 38-44 and are .
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “The isolated protein of claim 1, comprising a sequence that is at least 80% identical to the amino acid sequence of SEQ ID NO: 1” includes a sequence that is 100% of SEQ ID NO:1.  The protein of claim 1 has mutations requires at least three mutations.  It is unclear how the protein of claim 1 can be 100% identical to SEQ ID NO: 1 with at least three mutations.  The lack of clarity renders this claim indefinite.
Claim 3 recites “The isolated protein of claim 1, comprising a set of mutations shown in Table A, 1, 2, or 3”.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim (see MPEP 2173.05(s)).  It would be entirely practical to recite the mutations in the claim using words or terms that are found in the tables. It is unclear what the set of mutations are when reading the claim language. Additionally, it is unclear because the substitute specification filed December 27, 2018 lacks Tables 1, 2, and 3. Therefore, it is indefinite in that it fails to point out what is included or excluded by the claim language.
Claim 4 recites “(e.g., for NGTN PAMs)…. (e.g., for NGCN PAMs)… (e.g., for NGAN PAMs)”.  “E.g.” is exemplary claim language and is indefinite as the intended scope of the claim is not clear.  It is not clear whether or not the specific mutation are required or if it is enough that the mutated protein recognize the indicated PAM sequence.  
Claim 28 recites “preferably a mammalian host cell”.  It is not clear what “preferably” means. The recitation “preferably” means that the host cell can or cannot be a mammalian host cell. However the specification does not provide any guidance for what other types of host cells may be covered by “preferably”.  Therefore, it is not clear what is meant by “preferably”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-12, 15-16, 18-21, 24-30, and 33-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (WO 2017/070633 A2, 4/27/2017).
Liu teaches novel Cas9 variants that exhibit activity on target sequences that do not include the canonical PAM sequence (5'-NGG-3', where N is any nucleotide) at the 3'-end [0007]. 
Regarding claims 1-2, Liu teaches a Cas9 protein from Streptococcus pyogenes (SpCas9) wherein the SpCas9 protein is a nuclease active SpCas9, a nuclease inactive SpCas9 (SpCas9d), or a SpCas9 nickase (SpCas9n).  Liu teaches that these SpCas9 proteins the SpCas9 proteins can bind to a nucleic acid sequence having a non-canonical PAM and wherein the SpCas9 proteins comprises one or more of a D1135X, R1335X, and T1337X mutation of SEQ ID NO: 9, wherein X is any amino acid [00204].  The SEQ ID NO: 9 of Liu is 99% identical to SEQ ID NO: 1 of the instant application.  Liu also teaches a SpCas9 protein comprises one or more of a D 1135X, G1218X, R1335X, and T1337X mutation of SEQ ID NO: 9 wherein X is any amino acid [00204].
Regarding claim 9-10, and 12, Liu teaches wherein the Cas9 variants, when fused to another protein or domain, can target that protein to virtually any DNA sequence simply by co-expression with an appropriate sgRNA. Thus, this disclosure also contemplates fusion proteins comprising such Cas9 variants and a DNA modifying domain {e.g., a deaminase, a nuclease, a nickase, a recombinase, a methyltransferase, a methylase, an acetylase, an acetyltransferase, a transcriptional activator, or a transcriptional repressor domain), as well as the use of such fusion proteins in 
Regarding claim 11, Liu teaches the Cas9 fusion protein comprises VPR64 [0186].
Regarding claim 15 and 16, Liu teaches any of the Cas9 proteins provided herein may be fused to a protein that has an enzymatic activity. In some embodiments, the enzymatic activity modifies a target DNA. In some embodiments, the enzymatic activity is nuclease activity or methyltransferase activity [0009].
Regarding claim 18-19, Liu teaches any of the Cas9 proteins provided herein may be fused to a protein that has an enzymatic activity. In some embodiments, the enzymatic activity modifies a polypeptide associated with DNA (e.g. a histone). In some embodiments, the enzymatic activity is methyltransferase activity, demethylase activity, acetyltransferase activity, and deacetylase activity [0010].
Regarding claim 20-21, Liu teaches that one exemplary suitable type of effector domain includes cytosine deaminases, for example, of the APOBEC family. The apolipoprotein B mRNA-editing complex (APOBEC) family of cytosine deaminase enzymes encompasses eleven proteins that serve to initiate mutagenesis in a controlled and beneficial manner [00160].  Liu teaches that some aspects of this disclosure provide a systematic series of fusions between Cas9 and deaminase domains, e.g., cytosine deaminase enzymes such as APOBEC enzymes, or adenosine deaminase enzymes such as ADAT enzymes, that has been generated in order to direct the enzymatic activities of these deaminases to a specific site in genomic DNA [00161].
Regarding claim 24, Liu teaches that Cas9s can further be fused to effector proteins such as Fok1.
Regarding claim 25 and 26, Liu teaches polynucleotides encoding any of the Cas9 proteins and vectors comprising such polynucleotides [0070].
Regarding claim 27, the teachings of Liu are discussed above as applied to claims 1, 9, and 25.	
Regarding claim 28, Liu teaches host cells harboring the Cas9 protein variants [00227].
Regarding claim 29, the teachings of Liu are discussed above as applied to claims 9, 10, nad 12.  Liu additionally teaches where the target DNA sequence must be both complementary to the sgRNA and also contain a "protospacer-adjacent motif (PAM) at the 3'-end of the complementary region in order for the system to function [0006].
Regarding claim 30, 36 and 37, Liu teaches wherein any of the fusion proteins provided herein may comprise one or more nuclear localization sequence (NLS) [0156]. 
Regarding claim 33, Liu teaches Cas9 fused with a DNA editing enzyme for the targeted editing of DNA sequences wherein the double stranded DNA substrate is bound by DNA editing enzyme-dCas9:sgRNA complexes [example 5; Fig. 11].
Regarding claim 34, Liu teaches that such fusion proteins are useful for targeted editing of DNA in vitro.
Regarding claim 35, Liu teaches wherein the proteins, i.e. Cas9 proteins, are in a complex with a nucleic acid, e.g. RNA (i.e. ribonucleoprotein complex) [00112].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2017/070633 A2, 4/27/2017).
Regarding claims 5 and 6, the teachings of Liu are discussed above as applied to claim 1.  Liu does not teach wherein the isolated protein with a D1135X, R1335X, and T1337X mutation further comprises a D10A and a H840A mutation. Liu teaches the Cas9 protein comprises a D10A and a H840A mutation of the amino acid sequence provided in SEQ ID NO: 9 and that these mutation renders the protein a nuclease inactive Cas9 protein [00122].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the isolated protein of  Liu to further contain the D10A and a H840A mutation for the advantage of generating a nuclease inactive Cas9 protein that can bind to non-canonical PAM.  This modification .
	
Claim 13, 14, 17, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2017/070633 A2, 4/27/2017) as applied to claim 1 and further in view of Joung (WO 2014/152432 A2, 9/25/2014).
The teachings of Liu are discussed above as applied to claim 1 and similarly apply to claims 13, 14, 17, 22, and 23.
Liu do not teach wherein the wherein the transcriptional repression domain is a Krueppel-associated box (KRAB) domain, ERF repressor domain (ERD), or mSin3A interaction domain (SID), wherein the transcriptional silencer is Heterochromatin Protein 1 (HP1), wherein enzyme that modifies the methylation is TET1 protein, wherein the heterologous functional domain is a biological tether, and the biological tether is MS2, Csy4 or lambda N protein.
Regarding claim 13 and 14, Joung teaches a fusion protein comprising catalytically inactive CRISPR associated 9 (dCas9) protein linked to a heterologous functional domain (claim 1), wherein the heterologous functional domain is a transcriptional silencer or transcriptional repression domain, wherein the transcriptional repression domain is a Krueppel-associated box (KRAB) domain, ERF repressor domain (ERD), or mSin3A interaction domain (SID), and wherein the transcriptional silencer is Heterochromatin Protein 1 (HP1) [claims 4-6].  
Regarding claims 17, Jeong teaches wherein the enzyme that modifies the methylation state of DNA is a DNA methyltransferase (DNMT) or a TET protein and wherein the TET protein is TET1 [claims 8-9].
Regarding claim 22-23, Jeong teaches, wherein the heterologous functional domain is a biological tether, and, wherein the biological tether is MS2, Csy4 or lambda N protein.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the isolated protein of Liu to contain either the Krueppel-associated box (KRAB) domain, ERF repressor domain (ERD), or mSin3A interaction domain (SID) transcriptional repression domain, the HP1 transcriptional silencer, TET1, or MS2, Csy4 or lambda N protein as the biological tether for the heterologous function domain.   This modification would amount to a simple substitution of one heterologous function domain for another given that all the heterologous functional domain were known in the art to be fused to SpCas9.
	
Claim 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2017/070633 A2, 4/27/20173) as applied to claim 1 and further in view of Jinek (WO 2013/176772 A1, 11/28/2013).
The teachings of Liu are discussed above as applied to claim 1 and similarly apply to claims 31 and 32. Liu do not teach wherein the host cell is an induced pluripotent stem cell and is in a living animal. 
Jinek teaches site-directed modifying polypeptide (e.g., Cas9) can be introduced into a cell, a cell of a zebrafish embryo, the pronucleus of a fertilized mouse oocyte,  to induce DNA cleavage, DNA modification, and/or transcriptional modulation in mitotic or post-mitotic cells in vivo and/or ex vivo and/or in vitro [00273-274].  Jinek also teaches that the cells can be from an animal [00274].  Jinek teaches that any type of cell may be of interest including an induced pluripotent stem cell [0275].  Jinek also teaches that the cells that have been genetically modified may be transplanted to small animals for experimental investigations.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the isolated protein of Liu wherein the cell is a induced pluripotent stem call and the cell is in a living animal.   This modification would have amounted to a combination of prior art elements according .

Claims 1-2, 9-12, 15-16, 18-21, 24-30, and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2017/070633 A2, 4/27/2017) as applied to claim 1-2, 9-12, 15-16, 18-21, 24-30, and 33-37, and further in view of Lee (US 2019/017710 A1, PCT filed Jun. 14, 2017).
The teachings of Liu are discussed above as applied to claims 1-2, 9-12, 15-16, 18-21, 24-30, and 33-37.
Lee teaches a spCas9 that may include the mutations  of one or two or more amino acids in an amino acid group consisting of D1135, S1136, G1218, R1335 and T1337 [0205] wherein the modified CRISPR enzymes may be modified as to increase the ability to recognize a protospacer adjacent motif (PAM) in a gene or nucleic acid sequence [0252].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the spCas9 of Liu to additionally contain a mutation at position S1136, thereby creating a spCas9 variant with mutations at 5 of the following positions: D1135, S1136, G1218, E1219, R1335, and/or T1337.  Liu’s disclosure that positions D1135, G1218, R1135, and T1137 can be any amino acid is a disclosure that the mutation does not have to be VSREER or VSREQR.  This modification would amount to a combination of prior art elements as all positions are known positions for spCas9 mutations and all positions are involved in the increased ability of the Cas9 to recognize a PAM.
	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 


Claim 1-6 and 9-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-31 of copending Application No. 16620367 in view of Liu (WO 2017/070633 A2, 4/27/2017), Joung (WO 2014/152432 A2, 9/25/2014), and Jinek (WO 2013/176772 A1, 11/28/2013).  Copending Application No. 16620367 teaches an isolated SpCas9 protein comprising one or more of the following mutations: D1135E; D1135V; G1218R; R1335Q; R1335E; T1337R; D1135V/R1335Q/T1337R (VQR variant); D1135E/R1335Q/T1337R (EQR variant); D1135V/G1218R/R1335Q/T1337R (VRQR variant); or D1135V/G1218R/R1335E/T1337R (VRER variant); i.e. an isolated SpCas9 protein, with mutations at three or four of the following positions: D1135, S1136, G1218, E1219, R1335, and/or Tl337.  Copending Application No. 16620367 do not teach wherein the mutations are not VSREER or VSREQR.  The teachings of Liu are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein  the SpCas9 proteins comprises one or more of a D1135X, R1335X, and T1337X mutation of SEQ ID NO: 9, wherein X is any amino acid other than VSREER or VSREQR.  This modification would mount as a simple substitution of one known Cas9 variant for another given the disclosure of Liu who teaches that these position can be any amino acid.  Furthermore one of ordinary skill would have been motivated to modify Liu for the advantage of generating Cas9 variants can bind to a nucleic acid sequence having a non-canonical PAM.  All other claims are similarly rejected as discussed above using the reference above.	
This is a provisional nonstatutory double patenting rejection.

Claim 1-6 and 9-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33 of U.S. Patent No. 9944912B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9944912B2 anticipates the instant claims.

Claim 1-6 and 9-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-27 of U.S. Patent No. 9512446 B1 in view of Liu (WO 2017/070633 A2, 4/27/2017), Joung (WO 2014/152432 A2, 9/25/2014), and Jinek (WO 2013/176772 A1, 11/28/2013).  U.S. Patent No. 9512446 B1 teaches an isolated SpCas9 protein comprising one or more of the following mutations: D1135E; D1135V; G1218R; R1335Q; R1335E; T1337R; D1135V/R1335Q/T1337R (VQR variant); D1135E/R1335Q/T1337R (EQR variant); D1135V/G1218R/R1335Q/T1337R (VRQR variant); or D1135V/G1218R/R1335E/T1337R (VRER variant); i.e. an isolated SpCas9 protein, with mutations at three or four the following positions: D1135, S1136, G1218, E1219, R1335, and/or Tl337.  U.S. Patent No. 9512446 B1 do not teach wherein the mutations are not VSREER or VSREQR.  The teachings of Liu are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 9512446 B1 wherein  the SpCas9 proteins comprises one or more of a D1135X, R1335X, and T1337X mutation of SEQ ID NO: 9, wherein X is any amino acid other than VSREER or VSREQR.  This modification would mount as a simple substitution of one known Cas9 variant for another given the disclosure of Liu who teaches that these position can be any amino acid.  Furthermore one of ordinary skill would have been motivated to modify Liu for the advantage of generating Cas9 variants can bind to a nucleic acid sequence having a non-canonical PAM.  All other claims are similarly rejected as discussed above using the reference above.
	
Claim 1-6 and 9-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-27 of U.S. Patent No. 10093910B2 in view of Liu (WO 2017/070633 A2, 4/27/2017), Joung (WO 2014/152432 A2, 9/25/2014), and Jinek (WO 2013/176772 A1, 11/28/2013).  U.S. Patent No. 10093910B2 B1 teaches an isolated SpCas9 protein comprising one or more of the following mutations: D1135E; D1135V; G1218R; R1335Q; R1335E; T1337R; D1135V/R1335Q/T1337R (VQR variant); D1135E/R1335Q/T1337R (EQR variant); D1135V/G1218R/R1335Q/T1337R (VRQR variant); or D1135V/G1218R/R1335E/T1337R (VRER variant); i.e. an isolated SpCas9 protein, with mutations at three or four the following positions: D1135, S1136, G1218, E1219, R1335, and/or Tl337.  U.S. Patent No. 10093910B2 do not teach wherein the mutations are not VSREER or VSREQR.  The teachings of Liu are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10093910B2 wherein  the SpCas9 proteins comprises one or more of a D1135X, R1335X, and T1337X mutation of SEQ ID NO: 9, wherein X is any amino acid other than VSREER or VSREQR.  This modification would mount as a simple substitution of one known Cas9 variant for another given the disclosure of Liu who teaches that these position can be any amino acid.  Furthermore one of ordinary skill would have been motivated to modify Liu for the advantage of generating Cas9 variants can bind to a nucleic acid sequence having a non-canonical PAM.  All other claims are similarly rejected as discussed above using the reference above.

Claim 1-6 and 9-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-27 of U.S. Patent No. 10633642B2 in view of Liu (WO 2017/070633 A2, 4/27/2017), Joung (WO 2014/152432 A2, 9/25/2014), and Jinek (WO 2013/176772 A1, 11/28/2013).  U.S. Patent No. 10633642B2teaches an isolated SpCas9 protein comprising one or more of the following mutations: D1135E; D1135V; G1218R; R1335Q; R1335E; T1337R; D1135V/R1335Q/T1337R (VQR variant); D1135E/R1335Q/T1337R (EQR variant); .

Claim 1-6 and 9-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33 of U.S. Patent No. 9926545. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9926545 anticipates the instant claims.

Claim 1-6 and 9-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33 of U.S. Patent No. 10479982B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10479982B2 anticipates the instant claims.

Allowable Subject Matter
The isolated protein comprising the following set of mutations D1135M, S1136Q, G1218K, E1219S, R1335E, and T1337R (MQKSER) is found free of the art.  The closest prior art is Liu and Lee as discussed above.  Liu, Lee, or the prior art does not provide sufficient motivation to further mutate position 1219 nor to arrive at the MQKSER mutation or any other mutation species listed in claim 4.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 



/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636